DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-20 are pending and have been examined in this application. 
This communication is the first action on the merits.

Claim Objections
Claim 11 is objected to because of the following informalities:
Claim 11, line 1 states “…a first wheel suspension arrange on a first” but should be amended to state –a first wheel suspension arranged on a first—
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7-11, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hippe et al. (EP 1958804).
Regarding Claim 1, Hippe et al. disclose a suspension system for a vehicle, the suspension system including a first torsion bar (see 26), a second torsion bar (see 26), and a damper system (see 30), wherein: a first end (see 26a) of the first torsion bar is connected to a first wheel suspension (see 16) of the vehicle, such that movement of the first wheel suspension in a first wheel suspension stroke produces torque in the first torsion bar; a second end (see 26b) of the first torsion bar is connected to the damper system (see 30); a first end (see 26a) of the second torsion bar is connected to a second wheel suspension (see 16) of the vehicle, such that movement of the second wheel suspension in a second wheel suspension stroke produces torque in the second torsion bar; a second end (see 26b) of the second torsion bar is connected to the damper system (see 30); and the damper system selectively applies (machine translation of Hippe et al.; page 9, lines 332-334; see also page 5, lines 190-192) resistance to the torque in the first and second torsion bars to selectively provide active 

Regarding Claim 7, Hippe et al. disclose the suspension system, wherein: the damper system (see 30) includes a first resistive device (see 32, 34) and a second resistive device (see 32, 34); the second end (see 26b) of the first torsion bar is connected (Hippe et al.; page 5, lines 201-202) to a frame (see 20) of the vehicle through the first resistive device; and the second end of the second torsion bar is connected (Hippe et al.; page 5, lines 201-202) to the frame through the second resistive device. (Figures 1-6, paragraphs 3-17 and 19-40)

Regarding Claim 8, Hippe et al. disclose the suspension system, wherein: the first torsion bar is attached (Hippe et al.; page 5, lines 183-186) to the frame of the vehicle by a first bearing (see 28); the first bearing is arranged (see fig. 2) on the first torsion bar between the first end and the second end of the first torsion bar; the second torsion bar is attached (Hippe et al.; page 5, lines 183-186) to the frame by a second bearing (see 28); and the second bearing is arranged (see fig. 2) on the second torsion bar between the first end and the second end of the second torsion bar. (Figures 1-6, paragraphs 3-17 and 19-40)

Regarding Claim 9, Hippe et al. disclose the suspension system, wherein: the first wheel suspension (see 16) is arranged (see fig. 1) on a first lateral side of the vehicle; the first resistive device (see 32, 34) is arranged on a second lateral side of the vehicle opposite from the first lateral side; the second wheel suspension (see 16) is arranged (see fig. 1) on the second lateral 

Regarding Claim 10, Hippe et al. disclose the suspension system, wherein the damper system (see 30) includes an electronic motor (see 32), hydraulic damper, valving, or a clutch pack (see 34). (Figures 1-6, paragraphs 3-17 and 19-40)

Regarding Claim 11, Hippe et al. disclose a vehicle including a frame (see 20), a first wheel suspension (see 16) arranged on a first lateral side of the frame, a second wheel suspension (see 16) arranged on a second lateral side of the frame opposite from the first lateral side, and a suspension system (see 10) connecting the first wheel suspension and the second wheel suspension to the frame, the suspension system including a first torsion bar (see 26), a second torsion bar (see 26), and a damper system (see 30), wherein: a first end (see 26a) of the first torsion bar is connected to the first wheel suspension of the vehicle, such that movement of the first wheel suspension in a first wheel suspension stroke produces torque in the first torsion bar; a second end (see 26b) of the first torsion bar is connected to the damper system; a first end (see 26a) of the second torsion bar is connected to the second wheel suspension of the vehicle, such that movement of the second wheel suspension in a second wheel suspension stroke produces torque in the second torsion bar; a second end (see 26b) of the second torsion bar is connected to the damper system; and the damper system selectively applies (Hippe et al.; page 9, lines 332-334; see also page 5, lines 190-192) resistance to the 

Regarding Claim 17, Hippe et al. disclose the vehicle, wherein: the damper system (see 30) includes a first resistive device (see 32, 34) and a second resistive device (see 32, 34); the second end (see 26b) of the first torsion bar is connected (Hippe et al.; page 5, lines 201-202) to the frame of the vehicle through the first resistive device; and the second end of the second torsion bar is connected (Hippe et al.; page 5, lines 201-202) to the frame through the second resistive device. (Figures 1-6, paragraphs 3-17 and 19-40)

Regarding Claim 18, Hippe et al. disclose the vehicle, further including: a first bearing (see 28) arranged on the first torsion bar between (see fig. 2) the first end and the second end of the first torsion bar, the first torsion bar being attached (Hippe et al.; page 5, lines 183-186) to the frame by the first bearing; and a second bearing (see 28) arranged on the second torsion bar between (see fig. 2) the first end and the second end of the second torsion bar, the second torsion bar being attached (Hippe et al.; page 5, lines 183-186) to the frame by the second bearing. (Figures 1-6, paragraphs 3-17 and 19-40)

Regarding Claim 19, Hippe et al. disclose the vehicle, wherein the first resistive device (see 32, 34) is arranged (see fig. 1) on the second lateral side; and the second resistive device (see 32, 34) is arranged (see fig. 1) on the first lateral side.

Claim 20, Hippe et al. disclose the vehicle, herein the damper system includes an electronic motor (see 32), hydraulic damper, valving, or a clutch pack (see 34). (Figures 1-6, paragraphs 3-17 and 19-40)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hippe et al. (EP 1958804) in view of Baales et al. (US 20140224606).
Regarding Claims 2 and 12, Hippe et al. disclose the suspension system and the vehicle, wherein the resistance is applied (Hippe et al.; page 9, lines 332-334; see also page 5, lines 190-192) in a variable amount to each of the first and second torsion bars (see 26). (Figures 1-6, paragraphs 3-17 and 19-40)

Baales et al. teach of a vehicle comprising a suspension system, wherein a resistance is selectively applied to a torsion bar (2) by a damper system (3) on a first and second side of the torsion bar, wherein the resistance is applied based on a function (Paragraph [0033]) of a position of the first wheel suspension in the first wheel suspension stroke (via suspension height sensors), a position of the second wheel suspension in the second wheel suspension stroke (via suspension height sensors), steering input to the vehicle (via a steering angle sensor), a gyrometer measurement for the vehicle (via a yaw rate sensor), an accelerometer measurement for the vehicle (via vertical and lateral acceleration sensors), angular positions for torsion bar (via a torsion bar deflection sensor), and an amount of the resistance applied to the other of the first and second side of the torsion bar (via a roll damper travel sensor). (Figures 1-2A, paragraphs 24-25 and 33-34)
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the damper system of Hippe et al. in view of the teachings of Baales et al. so that the resistance was applied as a function of: a position of the first wheel suspension in the first wheel suspension stroke, a position of the second wheel suspension in the second wheel suspension stroke, steering input to the vehicle, a gyrometer measurement for the vehicle, an .

Claims 3-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hippe et al. (EP 1958804) in view of Baales et al. (US 20140224606), as applied to claims 2 and 12 above, in further view of Green (US 20080091317).
Regarding Claims 3 and 13, Hippe et al., as modified, disclose the suspension system and the vehicle, wherein resistance is applied as a function of the steering input (Baales et al; via the steering angle sensor) and the gyrometer measurement for an angular velocity around a vertical axis of the vehicle (via the yaw rate sensor). (Hippe et al., figures 1-6, paragraphs 3-17 and 19-40; and Baales et al.; figures 1-2A, paragraphs 24-25 and 33-34)
But Hippe et al., as modified, do not disclose that the damper system does not apply the resistance if the steering input is below a steering input threshold, and the gyrometer measurement is below a gyrometer measurement threshold.
Green teaches of a method of selectively applying (see fig. 3) a resistance to a torsion bar (45) by a damper system (28), wherein the resistance is not applied if the steering input is below (Pars [0027]-[0028]; 112) a steering input threshold, and the lateral acceleration 
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the damper system of Hippe et al., as modified, in view of the teachings of Green, so that the damper system did not apply resistance if the steering input was below a steering input threshold, and the gyrometer measurement was below a gyrometer measurement threshold, as by doing so, the vehicle suspension system would be operable to isolate portions of the vehicle from loads imposed by irregularities in the terrain over which the vehicle traveled (Green; Par [0018]). 

Regarding Claims 4 and 14, Hippe et al., as modified, disclose the suspension system and the vehicle, wherein resistance is applied as a function of the steering input (Baales et al; via the steering angle sensor) and the gyrometer measurement for an angular velocity around a vertical axis of the vehicle (via the yaw rate sensor). (Hippe et al., figures 1-6, paragraphs 3-17 and 19-40; and Baales et al.; figures 1-2A, paragraphs 24-25 and 33-34)
But, Hippe et al., as modified, do not disclose that the damper applies the resistance if the steering input is above a steering input threshold, and the gyrometer measurement is above a gyrometer measurement threshold for an angular velocity around a vertical axis of the vehicle.
Green teaches of a method of selectively applying (see fig. 3) a resistance to a torsion bar (45) by a damper system (28), wherein resistance is applied if the steering input is above (Pars [0027]-[0028]; 112) a steering input threshold, and the lateral acceleration measurement 
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the damper system of Hippe et al., as modified, in view of the teachings of Green, so that the damper system applied resistance if the steering input was above a steering input threshold, and the gyrometer measurement was above a gyrometer measurement threshold, as by doing so, the vehicle suspension system would be operable to isolate portions of the vehicle from loads imposed by irregularities in the terrain over which the vehicle traveled (Green; Par [0018]).

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hippe et al. (EP 1958804) in view of Baales et al. (US 20140224606), as applied to claims 2 and 12 above, in further view of Grieshaber et al. (US 20090152824).
Regarding Claims 5 and 15, Hippe et al., as modified, disclose the suspension system and the vehicle, wherein the angular positions of the first and second torsion bars (Hippe et al.; see 26) are determined via a torsion bar deflection sensor (Baales et al.; Par [0033]). (Hippe et al., figures 1-6, paragraphs 3-17 and 19-40; and Baales et al.; figures 1-2A, paragraphs 24-25 and 33-34)
But, Hippe et al., as modified, do not disclose that the angular positions of the first and second torsion bars are determined using angle encoders arranged on the first and second torsion bars.

It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the torsion bar deflection sensors of Hippe et al., as modified, in view of the teachings of Grieshaber et al. to include angle encoders arranged on the torsion bars to measure the angular position of the torsion bars, as by doing so, the torque applied to the torsion bars could also be found from the measurements (Grieshaber et al.; Par [0021]).

Allowable Subject Matter
Claims 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Romelhardt et al. US 20200376918, Lee et al. US 20190308611, Koumura US 20180281547, Takashima et al. US 20170349024, Dempsey US 20170096041, Ohletz et al. US 20110278811, Sano US 20100276896, Buma US 20100164189, Van Cayzeele US 20060192354, Buma et al. US 20090224493, Sano US 20090091094, Urababa et al. US 20090091093, Taneda .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurtis Nielson whose telephone number is (571)272-5857.  The examiner can normally be reached on Monday-Thursday 7:30 AM-4:30 PM, every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KURTIS NIELSON/Examiner, Art Unit 3616                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3616